Citation Nr: 0737595	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for dermatitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1973 to 
April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for dermatitis, currently 
evaluated as 30 percent disabling.  In a February 2005 
Statement of the Case, the RO relied on a December 2003 VA 
examination in increasing the veteran's evaluation from 10 
percent to 30 percent.  However, in a March 2005 statement, 
the veteran asserted that her condition had worsened since 
her VA examination.  Therefore, a new VA examination is 
warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).  The veteran also 
asserts in her April 2004 Notice of Disagreement that she 
experiences frequent flareups that were not been taken into 
account by the VA examiner in December 2003.

A review of the rating criteria pertinent to the veteran's 
skin disability reveals that the predominant criteria are the 
percentage of total body surface affected by dermatitis 
and/or the percentage of exposed areas affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  Thus, the 
veteran's assertions that the total surface area affected by 
her disability increases during flareups is pertinent to her 
claim for a higher evaluation.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed").  The frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See 
Bowers; Ardison.

In addition, the rating criteria also take into account the 
extent of therapy involved in treating the veteran's service-
connected dermatitis.  A 60 percent evaluation is warranted 
if constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required during a 12-month period.  38 C.F.R. § 4.418, 
Diagnostic Code 7806.  VA treatment records indicate the 
veteran has been prescribed both corticosteroidal and 
immunosuppressive ointments to treat her service-connected 
dermatitis.  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to obtain the names 
and addresses of all VA and non-VA medical 
care providers who treated the veteran for 
her service connected skin disability 
since November 2004.  After securing the 
necessary release from the veteran, obtain 
these records.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a VA skin examination for 
the purpose of determining the 
manifestations and severity of her 
service-connected dermatitis.  All effort 
should be made to schedule the veteran's 
examination for a time when her skin 
disease is most active.  The claims file, 
to include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should indicate the percent of 
entire body involved and percent of 
exposed area affected.  The examiner 
should also note whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs have been required 
to treat the service-connected dermatitis 
from November 2002 to the present and, if 
so, the frequency and duration of their 
use.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



